Citation Nr: 0401106	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-11 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability secondary to a service-connected right ankle 
disability.

2.  Entitlement to an increased evaluation for traumatic 
arthritis, right ankle, residuals of a fracture of the distal 
fibula, currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Montgomery, Alabama.

The Board advises the veteran that this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part. 

The Board notes that during the veteran's December 2002 
hearing, he appeared to raise the issue of entitlement to 
service connection for a left ankle disability secondary to 
his service-connected right ankle disability.  This issue was 
among those addressed in a January 1996 rating decision.  
This issue is not in appellate status, and is referred to the 
RO for any appropriate action.


REMAND

During a December 2002 hearing, the veteran described 
increased symptomatology associated with his service-
connected right ankle disability.  In this context, he 
reported he experienced constant pain, instability with 
episodes of the ankle giving way, swelling, and limitation of 
function which prevented him from walking for extended 
distances and difficulty traversing stairs.  It was his 
contention that the evidence of record fails to document all 
the manifestations of his ankle disability at present and, as 
such, the assigned rating evaluation does not adequately 
reflect the degree of impairment associated with his right 
ankle disability.  

The Board notes that the last comprehensive VA examination of 
the service-connected disability was conducted in November 
2001.  The Board finds that a contemporaneous and thorough VA 
examination would be of assistance to the Board so that the 
evaluation of the right ankle disability will be a fully 
informed one.  Counts v. Brown, 6 Vet. App. 473 (1994); Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Greene v. Derwinski, 1 
Vet. App. 121 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

With respect to the claimed low back disorder, the veteran 
stated he sustained injury to the lower back due to 
instability associated with the right ankle.  He indicated 
his private physician has related his current back disorder 
to his service-connected disability.  It is the opinion of 
the Board that an attempt should be made to obtain any 
additional relevant treatment reports identified by the 
veteran that have not been associated with the claims folder.  
See, Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

Finally, the record shows that the veteran was awarded Social 
Security Administration (SSA) disability benefits in February 
2002.  It does not appear that all of the SSA records 
pertaining to the veteran were obtained.  The United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
the need to obtain SSA medical records in cases involving VA 
claims.  See Murincsak v. Derwinski, 2 Vet. App. 363, 371-2 
(1992).  The RO should obtain and consider all the veteran's 
SSA medical records. 



Accordingly, this case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations of the Veterans Claims 
Assistance Act of 2000 have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  Contact the veteran and request that he 
provide the names and addresses of any VA and 
private health care providers, who have 
rendered treatment for the disabilities which 
are the subject of this appeal, to include 
records from Drs. Charles T. Fletcher; 
Wilburn Smith; Freeman; Efferson; Miller; and 
John Hackman.  Also obtain a copy of any 
opinion rendered by Dr. Hackman regarding the 
etiology of the veteran's low back disorder.  
Any necessary authorization should be 
obtained from the veteran for the release of 
these records.

3.  Take the necessary action in order to 
obtain the Social Security Administration 
decision which awarded the veteran Social 
Security disability benefits and copies of 
the medical reports upon which that award was 
predicated.  The attention of the Social 
Security Administration should be 
respectfully invited to 38 U.S.C.A. § 5106 
(West 1991). 

4.  If, after making reasonable efforts, any 
adequately identified records are not 
obtained, notify the veteran that those 
records have not been obtained by identifying 
the records; explaining the efforts made to 
obtain those records; and describing any 
further action to be taken with respect to 
the claim. 

5.  The veteran should be afforded a VA 
examination to evaluate his service-connected 
residuals of a right ankle fracture.  The 
claims folder should be made available to the 
examiner for review in conjunction with this 
examination.  All necessary tests and 
specialized studies should be performed.  The 
examiner is requested to (1) record all 
ranges of motion of the veteran's right ankle 
and also note (2) any portion of the movable 
arc that is painful on motion or 
weightbearing of the right ankle, together 
with any objective indicia of such pain.  The 
examiner is asked to note whether (3) there 
is ankylosis or any other deformity of the 
right ankle in plantar flexion or 
dorsiflexion. The examiner should also 
provide (4) a full description of the likely 
effects of the right ankle disability upon 
the veteran's ordinary activities, including 
the extent of any painful or weakened 
movement, excess fatigability, or any 
incoordination.  To the extent possible, (5) 
any such additional functional loss should be 
assessed in terms of additional loss of range 
of motion of the ankle joint itself.  If this 
is not feasible, the examiner should so 
state.

6.  Readjudicate the issues on appeal.  In 
the event that any action taken remains 
adverse to the veteran, he should be provided 
with a supplemental statement of the case, 
and an opportunity to respond.  Thereafter, 
subject to current appellate procedures, the 
case should again be returned to the Board 
for further appellate consideration. 

By this action, the Board intimates no opinion, legal or 
factual, regarding the disposition of this matter.  No action 
is required of the veteran until he is so informed.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




